Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S COMMENT
1. A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 22 March 2021 has been entered.
2, In the reply of 15 April 2020, Applicant elected the first neurodegenerative disease (ND) of frontotemporal dementia (FTD) and the first and second miRNAs of miR-335-5p and Let-7a alone, or in combination with the second ND of Parkinson’s disease and the first miRNA for PD of miR-138 and the second miRNA for PD of miR-99b. In view of the allowability of this subject matter, the previously withdrawn subject matter of methods in which the first ND is ALS and the first miRNA is miR-99b and the second miRNA is miR-338-3p, as well as the above NDs and miRNAs in combination with the NDs and miRNAs recited in the dependent claims are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because these claims previously withdrawn from consideration have been rejoined, the restriction requirement as set forth in the Office action mailed on 15 January 2020, as it pertained to the elected ND and miRNAs, is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01. 
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
A. The previous rejection of the claims under 35 U.S.C. 101 has been obviated by the amendment to the claims. The claims recite a final step of administering a therapeutic agent to the subject identified as afflicted with the ND, wherein the therapeutic agent is limited to particular compounds in claim 100 or is limited to an agent that alleviates one or more of the symptoms of the ND or inhibits further development of the ND in a subject who has been diagnosed with the ND (claims 123 and 125). The administering steps are considered to integrate the judicial exceptions by providing a practical application of the judicial exceptions. This finding is consistent with the USPTO January 7, 2019 Revised Patent Subject Matter Eligibility Guidance (i.e., “PEG”) available at URL: <https://www.govinfo.gov/content/pkg/FR-2019-01-07/pdf/2018-28282.pdf>, now incorporated into the MPEP Ninth Edition, revision 10.2019 (revised June 2020) at Sections 2106 to 2107.

. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLA J MYERS whose telephone number is (571)272-0747.  The examiner can normally be reached on M-Th 6:30-5:00 EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/CARLA J MYERS/Primary Examiner, Art Unit 1634